Citation Nr: 0839274	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
arthritis of the left hand.  

2.  Entitlement to service connection for arthritis of the 
left hand. 

3.  Entitlement to service connection for arthritis of the 
thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The Board notes that the veteran's left hand disability has 
been variously described as a fracture of the left hand, 
arthritis of the left hand with decreased grip strength, and 
residuals of third metacarpal fracture.  As this appeal comes 
before the Board, the veteran's left hand disability is 
service-connected for residuals of third metacarpal fracture, 
but not service-connected for arthritis of the left hand with 
loss of grip strength.  However, after reviewing the August 
2007 DRO decision, the Board finds that the grant of service 
connection for residuals of third metacarpal fracture was 
based in part upon mild left hand grip weakness.  As 
evaluating the same disability under various diagnoses is 
prohibited under 38 C.F.R. § 4.14 (2008), the veteran's grip 
weakness is determined to be evaluated and compensated as a 
service-connected residual of his third metacarpal fracture 
and will not be addressed further in conjunction with the 
claim for service connection for arthritis of the left hand.  

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The issues of service connection for arthritis of the left 
hand and arthritis of the thoracolumbar spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by rating decision in August 1978 that 
denied service connection for fracture of the left hand.

2.  The evidence submitted since the August 1978 denial 
includes VA examinations in December 1993 and September 2006, 
service treatment records submitted by the veteran, a private 
medical opinion, and testimony presented at the June 2008 
Travel Board hearing.  


CONCLUSIONS OF LAW

1.  The August 1978 rating decision is final.  38 U.S.C. 
§ 4005 (c) (1976); 38 C.F.R. §§ 3.160, 19.118, 19.153 (1978). 

2.  The evidence added to the record since August 1978 is new 
and material evidence; the claim for service connection for 
arthritis of the left hand, originally claimed as fracture of 
the left hand, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the VA has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2008).  
With respect to the new and material evidence portion of the 
decision, the veteran appears to have received proper notice 
in July 2006.  The duty to assist has not been fulfilled, as 
the veteran discussed outstanding private medical treatment 
records in his June 2008 hearing testimony.  However, as will 
be discussed fully below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for arthritis of the left hand.  
Therefore, as no prejudice can flow to the veteran from any 
error present, further discussion regarding these duties is 
not required.  

New and Material Evidence

A review of the record reveals that the veteran's claim for 
service connection for fracture of the left hand was 
originally denied by an August 1978 rating decision.  The RO 
reopened the claim by rating decision in October 2006.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus 
the Board will review the evidence submitted since August 
1978 for newness and materiality.

Of record at the time of the last final disallowance of the 
claim were limited portions of the veteran's service 
treatment records used in conjunction with January 1978 
medical board proceedings, and results of a VA examination 
conducted in May 1978.  Since the August 1978 denial, 
evidence submitted includes VA examinations in December 1993 
and September 2006, additional service treatment records 
submitted by the veteran, a December 2006 private medical 
opinion, and testimony presented at the June 2008 Travel 
Board hearing.  This evidence is new in that it has not 
previously been considered by agency decision makers.  In 
particular, the service treatment records submitted by the 
veteran and the private medical opinion are material as they 
relate to an unestablished fact necessary to substantiate the 
claim and raise a reasonable possibility of substantiating 
that claim.  As such, the service treatment records and 
private medical opinion are determined to be new and material 
evidence sufficient to reopen the claim for service 
connection for arthritis of the left hand.


ORDER

The claim of entitlement to service connection for arthritis 
of the left hand is reopened, and to this extent only, the 
appeal is granted.


REMAND

The claims of service connection for arthritis of the left 
hand and thoracolumbar spine cannot be adjudicated on the 
merits here because a review of the record reveals that there 
are outstanding medical records pertaining to the appellant's 
claims.  In June 2008, the veteran provided hearing testimony 
that disclosed private medical treatment for the disabilities 
for which he seeks entitlement to service connection, both 
for arthritis of the left hand and arthritis of the 
thoracolumbar spine.  Thus, VA must attempt to obtain the 
relevant private medical records.   

Furthermore, although limited service treatment records have 
been obtained from the service department and more extensive 
records have been submitted by the veteran, VA must ensure 
that all available service treatment records are associated 
with the claims file.  Thus, VA must contact the National 
Personnel Records Center (NPRC) to obtain all available 
service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC) and obtain all 
outstanding service treatment records 
for this veteran.  All attempts to 
obtain these records, including those 
which may ultimately be unsuccessful, 
must be documented in the claims 
folder.

2.  Contact the veteran to obtain 
consent and authorization to release 
medical information from any private 
medical provider with knowledge of the 
veteran's claimed arthritis of the left 
hand and arthritis of the thoracolumbar 
spine, specifically to include those 
physicians identified during the June 
2008 Travel Board hearing.  These 
practitioners include Dr. D.Y., a nurse 
practitioner affiliated with Dr. D.Y.'s 
office, Dr. P, and Dr. M as named in 
the hearing transcript.  Obtain records 
for this veteran from all providers 
identified by the veteran.  

Any and all private records obtained 
must be associated with the claims 
file.  If there are no records 
available from a particular source, the 
RO should so specifically find and the 
documentation used in making that 
determination must be set forth in the 
claims file.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


